NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CHRISTOPHER LEE LIPPETT,           )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1025
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 16, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; J. Kevin Abdoney,
Judge.



PER CURIAM.

             Affirmed. See McDonald v. State, 957 So. 2d 605 (Fla. 2007); Knight v.

State, 808 So. 2d 210 (Fla. 2002); Ward v. State, 946 So. 2d 33 (Fla. 2d DCA 2006);

Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Ives v. State, 993 So. 2d 117

(Fla. 4th DCA 2008); Rangel v. State, 937 So. 2d 1218 (Fla. 3d DCA 2006).


KHOUZAM, C.J., and CASANUEVA and ROTHSTEIN-YOUAKIM, JJ., Concur.